—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered June 2, 1992, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted, inter alia, of robbery in the first degree and robbery in the second degree after he and a co-defendant, Mark Morgan, committed an armed robbery in a grocery store in Brooklyn (see, People v Morgan, 224 AD2d 720 [decided herewith]). We affirm the defendant’s conviction.
The defendant contends that error was committed when his attorney was absent from a sidebar discussion between the court and a prospective juror, Beverly Samuels, after which Samuels was excused. However, the record is insufficient to afford meaningful appellate review of this issue (see, People v Morgan, 224 AD2d 720, supra [decided herewith]; People v Jupiter, 210 AD2d 431; People v Neal, 205 AD2d 711).
The defendant was not improperly denied his right to a free transcript of the suppression hearing minutes (cf., Matter of Eric W., 68 NY2d 633).
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.